         CASE 0:21-cv-02038-PJS-HB Doc. 8 Filed 09/21/21 Page 1 of 11




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



 Christopher Morbitzer and                         Case No. 21-cv-2038 (PJS/HB)
 Briann Morbitzer,

              Plaintiffs,
                                                               ORDER
 v.

 John Doe,

              Defendant.


HILDY BOWBEER, United States Magistrate Judge

      This matter is before the Court on Plaintiffs’ Motion for Leave to Take Discovery

Prior to Rule 26(f) Conference (Mot. Leave Serve Subpoena [ECF No. 5]), to allow them

to serve subpoenas on Cellco Partnership d/b/a Verizon Wireless and Charter

Communications d/b/a Spectrum. The motion is granted, as set forth below.

I.    Background

      On September 15, 2021, the Morbitzers filed this case against a John Doe

Defendant in the District of Minnesota. (Compl. [ECF No. 1].) They allege Doe violated

the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 (2021).

      According to the Complaint, Briann Morbitzer recently changed her phone

number, giving up her previous number, and Doe subsequently came into possession of

that number. (Compl. ¶¶ 11-12.) Doe requested and received a password reset

confirmation sent to Briann’s old phone number, which allowed Doe to reset the
         CASE 0:21-cv-02038-PJS-HB Doc. 8 Filed 09/21/21 Page 2 of 11




passwords on and seize control of the plaintiffs’ email and social media accounts.

(Compl. ¶¶ 13-14.) Doe leveraged that access to view and download their financial,

credit, tax, and business records from a secure online storage system, make unauthorized

purchases and money transfers, and open an account in Briann’s name on a

cryptocurrency exchange. (Compl. ¶¶ 13-18, 20.) The Morbitzers have since regained

control of all accounts except Briann’s email and cloud storage account used to

communicate with patients and store records for her speech therapy business. (Compl. ¶

20.) Doe retains control of that account. (Id.)

       The Morbitzers represent that they have taken reasonable steps to identify Doe,

including calling the phone number used to change the passwords, and identifying the

two IPv6 addresses and smart phone models from which the unauthorized account

accesses and password changes originated, as well as the internet service providers and

approximate geographic location of those IP addresses. (Mem. Supp. Mot. Leave Serve

Subpoena ¶¶ 2, 4-6, 10-11 [ECF No. 6].) They also searched public information for the

identity of the person associated with the addresses and phone number. (Id. ¶ 10.)

       They identified Verizon Wireless and Charter Communications as the providers to

which the two addresses are assigned. (Id. ¶ 6.) They also identified a city near which

the accesses originated within the 320 area code. (Id. ¶ 9.) They could not identify the

person using those addresses or phone number. (Id. ¶¶ 10-11.)

       The Morbitzers seek the identity of the person who now possesses Briann’s old

phone number, alleging that person must be Doe. (Id.) This allegation is based on the

circumstances that the old number had a 320 area code and was carried by Verizon

                                             2
            CASE 0:21-cv-02038-PJS-HB Doc. 8 Filed 09/21/21 Page 3 of 11




Wireless, matching the area code and carrier from which the unauthorized accesses

occurred. (Id.) Furthermore, the first password change (which enabled the subsequent

password changes) could only have been accomplished using a confirmation link sent to

the old phone number, suggesting that Doe used that number to accomplish the password

change. (Id.) Taken together, this suggests that Doe accessed the Morbitzers’ accounts

from the IP addresses to assigned Verizon Wireless and Charter Communication in the

320 area code, and requested password resets for those accounts by using Briann

Morbitzer’s old 320 area code phone number carried by Verizon Wireless.

       The Morbitzers contend that they can learn the identity of Doe by subpoenaing

Verizon Wireless and Charter Communications for the true name and physical address of

the subscriber(s) associated with the phone number and IP addresses. (Id. ¶ 14.) They

also contend that time is of the essence because these providers store that subscriber

information for only a limited time once an account deactivates, so delaying the subpoena

risks the loss of that information. (Id. ¶¶ 12-13, 15.) Finally, they commit to using that

information solely to establish this Court’s personal jurisdiction over Doe, serve process

on Doe, and prosecute their claim against Doe. (Id. ¶ 14.)

II.    Discussion

       A.      Relevant Legal Standards and Case Authority

       Rule 26(d) of the Federal Rules of Civil Procedure prohibits a party from

“seek[ing] discovery from any source before the parties have conferred as required by

Rule 26(f), except . . . when authorized by these rules, by stipulation, or by court order.”

Fed. R. Civ. P. 26(d)(1). The Morbitzers are in a Catch-22 where they cannot identify

                                              3
         CASE 0:21-cv-02038-PJS-HB Doc. 8 Filed 09/21/21 Page 4 of 11




Doe so they cannot hold the Rule 26(f) conference, which is a prerequisite to accessing

the discovery tools through which they could learn Doe’s identity. They argue that they

can obtain Doe’s identity from Verizon Wireless and Charter Communications, which are

likely to have Doe’s contact information. (Mem. Supp. Mot. Leave Serve Subpoena ¶

14.)

       Although the United States Court of Appeals for the Eighth Circuit has not

adopted a standard to govern when a court should permit expedited discovery, this Court

generally applies a “good cause” standard. Let Them Play MN v. Walz, 517 F. Supp. 3d

870, 889 (D. Minn. 2021); ALARIS Grp., Inc. v. Disability Mgmt. Network, Ltd., No. CV

12-446 (RHK/LIB), 2012 WL 13029504, at *2 (D. Minn. May 30, 2012). Other courts

within the circuit use a similar standard. See, e.g., Wachovia Sec., L.L.C. v. Stanton, 571

F. Supp. 2d 1014, 1050 (N.D. Iowa 2008). The party seeking the early discovery must

show “good cause—i.e., that the need for expedited discovery outweighs the prejudice to

the responding party.” Let Them Play MN, 517 F. Supp. 3d at 889 (quotation omitted).

       To determine the appropriateness of early discovery, judges in this District have

reviewed “(1) whether a preliminary injunction is pending; (2) the breadth of discovery

requests; (3) the purpose for requesting the expedited discovery; (4) the burden on the

defendants to comply with the requests; and (5) how far in advance of the typical

discovery process the request was made.” Id.; Council on Am.-Islamic Rels.–Minnesota

v. Atlas Aegis, LLC, 497 F. Supp. 3d 371, 380 (D. Minn. 2020). Judges in this District

have also considered a set of factors articulated by the United States Court of Appeals for

the Second Circuit: (1) whether the plaintiff demonstrates a prima facie claim of

                                             4
          CASE 0:21-cv-02038-PJS-HB Doc. 8 Filed 09/21/21 Page 5 of 11




actionable harm; (2) the specificity of the discovery request; (3) the absence of alternative

means to obtain the subpoenaed information; (4) the need for the subpoenaed information

to advance the claim, and (5) the objecting party's expectation of privacy. Paisley Park

Enterprises, Inc. v. Ziani, No. 18-CV-2556 (DSD/TNL), 2018 WL 6567828, at *3 (D.

Minn. Dec. 13, 2018) (citing Arista Recs., LLC v. Doe 3, 604 F.3d 110, 123 (2d Cir.

2010)); Strike 3 Holdings, LLC v. Doe, No. 18-CV-0778 (PJS/HB), 2018 WL 2278111, at

*3 (D. Minn. May 18, 2018).

       This Court is also guided by the Eighth Circuit’s reasoning recognizing the

important role an internet service provider may play in helping a plaintiff identify a

defendant anonymized behind an IP address. “Only the ISP . . . can link a particular IP

address with an individual's name and physical address.” In re Charter Commc'ns, Inc.,

Subpoena Enf't Matter, 393 F.3d 771, 774 (8th Cir. 2005). In the same case, the Eighth

Circuit endorsed in dicta the sort of procedure Plaintiffs seek here, but in the context of

copyright infringement claims:

              [A]s a practical matter, copyright owners cannot deter unlawful
              peer-to-peer file transfers unless they can learn the identities of
              persons engaged in that activity. However, [copyright owners]
              can . . . file a John Doe suit, along with a motion for third-party
              discovery of the identity of the otherwise anonymous “John
              Doe” defendant.

Id. n.3. With this guidance in mind, the Court concludes that both sets of factors support

good cause here.




                                              5
            CASE 0:21-cv-02038-PJS-HB Doc. 8 Filed 09/21/21 Page 6 of 11




       B.      Let Them Play MN Factors

       This Court concludes that the factors identified in Let Them Play MN support good

cause. 517 F. Supp. 3d at 889. First, the Morbitzers complaint requests relief, in part, as

a preliminary injunction against Doe to prevent Doe from accessing Plaintiffs’ accounts

and protected information, interfering with Plaintiffs’ business operations and medical

treatment, and retaining possession of or trafficking any document or information

obtained through the unauthorized accesses. (Compl. at 13.) Though the Morbitzers

have not moved for the preliminary injunction, all indications at this early stage of the

case are that they intend to do so once they can identify the Doe Defendant. Second,

their discovery request is limited, seeking only the name and physical address of the

subscribers assigned to two IP addresses and a single phone number at the time of the

violations, who they believe is a single individual. (Mem. Supp. Mot. Leave Serve

Subpoena ¶¶ 2, 4-6, 10-11.) See Council on Am.-Islamic Rels –Minnesota, 497 F. Supp.

3d at 380 (describing as narrow a request for the same information on ten individuals).

Third, the discovery is necessary for the Morbitzers to properly identify the defendant,

serve him or her, and advance the claim against that individual. Fourth, the defendant

Doe will not be burdened by this request, and the burden on the third-party ISPs is

minimal due to the narrow nature of the request and the small amount of information

sought. Finally, as in Council on Am.-Islamic Rels.–Minnesota, “although the request is

made [well] in advance of the usual discovery process, this is not enough to overcome the

other factors.” Id.



                                             6
            CASE 0:21-cv-02038-PJS-HB Doc. 8 Filed 09/21/21 Page 7 of 11




       C.      Second Circuit Factors

       The Second Circuit factors likewise support good cause. First, the Morbitzers

amply demonstrate a prima facie claim of actionable harm under the Computer Fraud and

Abuse Act, 18 U.S.C. § 1030. The Act protects “protected computers,” which includes

computers “used in or affecting interstate or foreign commerce or communication,” by

forbidding a wide array of behavior. Id. (e)(2)(B). The following are all violations of the

Act: “intentionally access[ing] a computer without authorization . . . and thereby

obtain[ing] . . . information from any protected computer,” “knowingly and with intent to

defraud, access[ing] a protected computer without authorization . . . and by means of such

conduct further[ing] the intended fraud and obtain[ing] anything of value,” “intentionally

access[ing] a protected computer without authorization, and as a result of such conduct,

recklessly caus[ing] damage; or . . . caus[ing] damage and loss,” and “knowingly and

with intent to defraud traffic[king] . . . in any password or similar information through

which a computer may be accessed without authorization, if such trafficking affects

interstate or foreign commerce.” Id. (a)(2)(C), (a)(4), (a)(5)(B)–(C), (a)(6)(A). The Act

permits “any person who suffers damage or loss by reason of a violation . . . [to] maintain

a civil action against the violator to obtain compensatory damages and injunctive relief or

other equitable relief,” so long as the violation caused at least $5,000 of loss during a 1-

year period, or “the modification or impairment, or potential modification or impairment,

of [] medical examination, diagnosis, treatment, or care of [an individual],” or “physical

injury to any person”, or “a threat to public health and safety.” Id. (c)(4)(A)(i)(I)–(IV),

(g).

                                              7
            CASE 0:21-cv-02038-PJS-HB Doc. 8 Filed 09/21/21 Page 8 of 11




          The Morbitzers allege Doe intentionally and without authorization accessed

protected computer systems to obtain their financial, credit, tax, and business records,

including records about Briann’s out-of-state patients for her speech therapy business,

and used that information to attempt unauthorized purchases and money transfers, and

open a fraudulent account in Briann’s name on a cryptocurrency exchange. (Compl. ¶¶

26-33.) They argue Doe’s actions violated each prohibition from subpart (a) listed above.

(Id.) They claim losses in excess of $5,000 from investigating and responding to Doe’s

actions and the monetary impacts of Doe’s actions to their finances and businesses, plus

impairment to the care Briann offers to her patients up to and including personal injury to

those patients, and finally a threat to public health. (Id. ¶¶ 34-37.) They finally claim a

variety of economic and non-economic damages. (Id. ¶ 38.) This easily satisfies the first

factor.

          The second, third, and fourth factors were addressed by the Let Them Play MN

discussion above. In brief, the request is limited to only the subscriber’s name and

physical address, the information cannot be obtained through any publicly available

source based on the Morbitzers’ current knowledge of the subscriber but Verizon

Wireless and Charter Communication likely have it in discoverable form, and the

information is necessary to advance the Morbitzers’ case. See, e.g., Strike 3 Holdings,

LLC, 2018 WL 2278111, at *4-5 (D. Minn. May 18, 2018).

          The final factor, the subscriber’s expectation of privacy in their name and address,

“is outweighed by [Plaintiffs’] right to use the judicial process to pursue a plausible

claim . . . , especially given that the Court can craft a limited protective order pursuant to

                                                8
          CASE 0:21-cv-02038-PJS-HB Doc. 8 Filed 09/21/21 Page 9 of 11




Federal Rule of Civil Procedure 26(c) to protect an innocent ISP subscriber.” Id. at *5.

Specifically, judges in this District have concluded in the past that a subscriber has

minimal Fourth Amendment-protected privacy in their contact information disclosed to

an internet service provider, and that minimal privacy interest does not overcome the

plaintiff’s right to learn that information to pursue a claim against the subscriber provided

good cause has been shown. See, e.g., Strike 3 Holdings, LLC v. Doe, 337 F. Supp. 3d

246, 256 (W.D.N.Y. 2018); Strike 3 Holdings, LLC, v. Doe, No. CV 18-774 (DWF/DTS),

2018 WL 4210202, at *2 (D. Minn. Sept. 4, 2018); Strike 3 Holdings, LLC, 2018 WL

2278111, *5 (D. Minn. May 18, 2018).

       The Morbitzers identify a concern that Verizon Wireless and Charter

Communication may be “cable operators” within the meaning of the Communications

Act, 47 U.S.C. § 522(5) (2021). (Mem. Supp. Mot. Leave Serve Subpoena ¶ 26.) If so,

the Act forbids them from disclosing “personally identifiable information concerning any

subscriber without the prior . . . consent of the subscriber.” Id. § 551(c)(1) (2021). But

an operator may disclose the information “pursuant to a court order authorizing such

disclosure, if the subscriber is notified of such order by the person to whom the order is

directed.” Id. (2)(B) (2021). If Verizon Wireless or Charter Communication is a “cable

operator” under the Act, this Court authorizes them to disclose subscriber information

under 47 U.S.C. § 551(2)(B) to the extent necessary to obtain the information described

in this order. Verizon Wireless and Charter Communication shall comply with any

applicable notification requirements.



                                              9
         CASE 0:21-cv-02038-PJS-HB Doc. 8 Filed 09/21/21 Page 10 of 11




       The Court also acknowledges that Doe, the subscriber, may not have been the

actual violator. The actual violator could be anyone with access to the subscriber's

internet connection and Briann’s phone number. This risk can be adequately managed

through the litigation process. In addition, the Court will limit the Morbitzers’ use of the

information to only those uses that they have indicated in their motion and this Court has

found acceptable.



       Accordingly, IT IS HEREBY ORDERED that Plaintiffs Christopher Morbitzer

and Briann Morbitzer’s Motion for Leave to Take Discovery Prior to a Rule 26(f)

Conference [ECF No. 5] is GRANTED as follows:

       1. Plaintiffs may immediately serve one subpoena on each of Doe’s ISPs, Verizon
          Wireless and Charter Communication, pursuant to Federal Rule of Civil
          Procedure 45. The subpoenas must be limited to one category of documents
          identifying the particular subscriber(s) in the Motion. The subpoena must be
          limited to only information reasonably calculated to ascertain the identity of
          the John Doe Defendant(s) assigned to the IP addresses and phone number
          identified in the Motion during the time period(s) of the alleged violating
          activity referenced in the Motion. Plaintiff must serve a copy of this Order
          together with each subpoena.

       2. Verizon and Charter are authorized to disclose the subscriber information in
          compliance with 47 U.S.C. § 551(2)(B) insofar as that Act may apply.

       3. Plaintiff may use any information produced by Verizon or Charter in response
          to the subpoena only for the purpose of protecting and enforcing Plaintiff’s
          rights as set forth in its Complaint and for no other purpose. This limitation on
          the use of the information will not expire absent further order of the Court.

       4. No other discovery is authorized at this time.




                                             10
        CASE 0:21-cv-02038-PJS-HB Doc. 8 Filed 09/21/21 Page 11 of 11




Dated: September 21, 2021
                                          s/ Hildy Bowbeer
                                          HILDY BOWBEER
                                          United States Magistrate Judge




                                     11
